Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 21, 24, and 26-27 are objected to because of the following informalities:  
In claim  1, lines 1-2, the limitation of “An apparatus for connecting rig lines of a managed pressure drilling (MPD) system and of a kill-choke system on a floating rig to a riser” is grammatically unclear. Examiner suggests amending this limitation to read -- An apparatus for connecting rig lines with a managed pressure drilling (MPD) system and a kill-choke system on a floating rig to a riser--.
In claim 1, line 10, the limitation of “a rig manifold being configured to removably position adjacent the riser manifold” should likely read ---a rig manifold being configured to be removably position adjacent to the riser manifold --.
In claim 2, lines 4-6, the limitation of “wherein the rig manifold comprises at least one sixth flow coupling disposed in flow communication with the at least one second MPD flow line for conducting at least one second MPD flow” should likely read -- wherein the rig manifold comprises at least one sixth flow coupling disposed in flow communication with the at least one second MPD flow line for conducting the at least one second MPD flow --.
claim 2, line 8 recites “the at least one MPD flow” at the end of the sentence. However, claims 1 and 2 previously recites “a fist MPD flow” and “at least one second MPD flow”. Therefore, “the at least one MPD flow” at the end of claim 2 should be amended to clarify whether it is the first or second MPD flow.  
In claim 21, lines 1-2, “wherein the riser and rig manifolds comprises another flow connection” should likely read -- wherein the riser and rig manifolds comprise another flow connection --.
Claim 21 recites “couplings” in line 2. However, parent claim 1 recites a first, second, third, and fourth flow coupling. Therefore, the “couplings” recited in claim 21 should be amended to clarify which couplings in relation to claim 1. 
In claim 24 lines 2-3, “the rig lines including a rig flow line for conducting flow” should likely read -- the rig lines including a rig flow line for conducting MPD flow --for consistency. 
In claim 24, line 8, “a rig manifold configured to removably position adjacent the riser manifold” should likely read -- a rig manifold configured to be removably position adjacent to the riser manifold --. 
In claim 26, lines 1-2, “an apparatus for connecting rig lines of a managed pressure drilling (MPD) system and a kill-choke system on a floating rig to a riser” should likely read -- an apparatus for connecting rig lines between a managed pressure drilling (MPD) system and a kill-choke system on a floating rig to a riser –. 
In claim 26, line 12, “a rig manifold configured to removably position adjacent the riser manifold” should likely read -- a rig manifold configured to be removably position adjacent to the riser manifold --. 
In claim 27, lines 10-12, “connecting a second flow coupling on a rig manifold to the rig flow line, and connecting a second control coupling on the rig manifold to the rig control line” should likely read -- connecting a second flow coupling on a rig manifold to the at least one rig flow line, and connecting a second control coupling on the rig manifold to the at least one rig control line --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (U.S. 2012/0318517A1), in view of Hannegan et al. (U.S. 2011/0253445A1).
Regarding claim 24, Christensen et al. disclose an apparatus (2, figs. 9-14) for connecting rig lines (rig lines 61 shown in figs. 9-14) of a floating rig (refer to para 0060) to a riser (1, para 0060), the rig lines including a rig flow line (booster hose 61, see fig. 9 and refer to para 0009: the booster lines are used for injecting fluid into the lower part of the riser) for conducting flow and including a rig control line (62) for conducting control (refer to para 0117, 0120), the riser (1) having an internal passage (fig. 12: internal bore of riser 1), the apparatus comprising: 
a riser manifold (41, figs. 9-14) disposed on the riser (1) and comprising: a first mechanical connector (see figs. 12-14 and para 0047: guide pin) disposed thereon (see fig. 12), a first flow coupling (411) for conducting the flow (pipe end 411 are in fluid communication with 61), and a first control coupling (412) for conducting the control (412 is connected to kill/choke line 61); 
a rig manifold (42, figs. 9-14) configured to removably position adjacent the riser manifold (41), the rig manifold (42) comprising: a second mechanical connector (see figs. 12-14 and para 0047: guide sleeve) disposed thereon (see fig. 9), a second flow coupling (421) for conducting the flow (421 is in fluid connection with 61), and a second control coupling (422) for conducting the control (422 is in flow connection with the kill/choke line 61), the first (guide pins) and second (guide sleeves) mechanical connectors configured to mechanically connect together (see fig. 13 and refer to para 0047), the second flow coupling (421) configured to mate in a flow connection with the first flow coupling (411) for conducting the flow (refer to para 0064), the second control coupling (422) configured to mate in a control connection with the first control coupling (412) for conducting control (refer to para 0064).
However, Christensen et al. fail to teach that the apparatus is for managed pressure drilling; at least one of the riser and rig manifolds comprising a valve integrated thereon, the valve being controllable with the control connection and configured to control flow communication for the flow connection between the rig flow line and the riser.  
Hannegan et al., in the same field of endeavor, teach a riser manifold (72) comprising a valve (86 or 88) integrated with the riser manifold (72, see fig. 2) and controllable with a control connection (para 0058: valve 86 has a hardware connection with PLC 100 for remote actuation between an open or closed position) and configured to control flow communication along line (90; refer to para 0058). They system is suitable for use in managed pressure drilling operations (refer to abstract and para 0004) to control/circulate out a kick during the drilling operation (refer to para 0049, 0059, 0067, 0082, and 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the riser or rig manifold of Christensen et al., to include a valve integrated with the riser and controllable with the control connection and configured to control flow communication for the flow connection, as taught by Hannegan et al., for controlling flow along the rig and/or riser flow lines (refer to para 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the riser and rig manifold system of Christensen et al., in managed pressure drilling operations, as taught by Hannegan et al., to control drilling operation, such as during a kick (refer to para 0049, 0059, 0067, 0082, and 0105).
Regarding claim 25, the combination of Christensen et al. and Hannegan et al. teach all the features of this claim as applied to claim 24; Christensen et al. further disclose a flow control device (para 0072: the BOP is a flow control device such as a valve, para 0004) disposed on the riser (1) and being configured to at least partially control fluid communication through the internal passage of the riser (para 0011: drilling is processed through the BOP), the flow control device (BOP) disposed in communication with at least one of the first flow coupling (411) and the first control coupling (412: para 0072: the riser is connected to the BOP, therefore the BOP is in communication with at least one of the first flow coupling 411 and the first control coupling 412).  
Regarding claim 27, Christensen et al. disclose a method of running a riser (1, figs. 9-14) from a floating rig (refer to para 0060) to a subsea wellhead (para 0041: the BOP hangs above the subsea wellhead), the floating rig having rig lines (rig lines 61 shown in figs. 9-14) including at least one rig flow line (booster hose 61, see fig. 9 and refer to para 0009: the booster lines are used for injecting fluid into the lower part of the riser) for conducting flow and including at least one rig control line (62) for conducting control (refer to para 0117, 0120), the riser (1) having an internal passage (fig. 12: internal bore of riser 1), the method comprising: 
positioning a riser manifold (41, figs. 9-14) on the riser (1), connecting a first flow coupling (411) on the riser manifold (41) in flow communication via a flow connection (engagement between 411 and 61) to the internal passage of the riser (41), and connecting a first control coupling (412) on the riser manifold (41) in control communication via a control connection (engagement between 412 and kill/choke line 61); 
connecting a second flow coupling (421) on a rig manifold (42, figs. 9-14) to the rig flow line (61), and connecting a second control coupling (422) on the rig manifold (42) to the rig control line (61); and 
mating the second flow coupling (421) in flow communication with the first flow coupling (411) and mating the second control coupling (422) in control communication with the first control coupling (412; refer to para 0064) by manipulating the rig manifold (42) on an arm (43, fig. 13) toward the riser manifold (41) and remotely affixing a second mechanical connector (see figs. 12-14 and para 0047: guide sleeve) of the rig manifold (42) to the first mechanical connector (see figs. 12-14 and para 0047: guide pin) of the riser manifold (41).
However, Christensen et al. fail to teach that the apparatus is for managed pressure drilling; connecting a controllable valve integrated into at least one of the rig and riser manifold to the control connection, and configuring the controllable valve to control the flow communication for the flow connection between the rig flow line and the internal passage of the riser.
Hannegan et al., in the same field of endeavor, teach a riser manifold (72) comprising a controllable valve (86 or 88) integrated into the riser manifold (72, see fig. 2) and  controllable with a control connection (para 0058: valve 86 has a hardware connection with PLC 100 for remote actuation between an open or closed position) and configured to control flow communication along line (90) and an internal passage of the riser (72; refer to para 0058). They system is suitable for use in managed pressure drilling operations (refer to abstract and para 0004) to control/circulate out a kick during the drilling operation (refer to para 0049, 0059, 0067, 0082, and 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the riser or rig manifold of Christensen et al., to include a controllable valve integrated with the riser and configuring the controllable valve to control the flow communication for the flow connection between the rig flow line and the internal passage of the riser, as taught by Hannegan et al., for controlling flow along the rig and/or riser flow lines (refer to para 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the riser and rig manifold system of Christensen et al., in managed pressure drilling operations, as taught by Hannegan et al., to control drilling operation, such as during a kick (refer to para 0049, 0059, 0067, 0082, and 0105).
Allowable Subject Matter
Claims 1-23 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 26, Christensen et al. disclose an apparatus (2, figs. 9-14) for connecting rig lines of a kill-choke system (6; para 0062: kill-choke manifold 6) on a floating rig (55) to a riser (1), the rig lines including a first kill-choke flow line (11) in communication with the kill-choke system (6), the riser (1) having an internal passage (see fig. 12 showing riser 1 having an internal passage), the apparatus comprising: 
a riser manifold (41, figs. 9-14) disposed on the riser (1) and comprising: a first mechanical connector (see figs. 12-14 and para 0047: guide pin) disposed thereon (see fig. 12), and a second flow coupling (411) for conducting a first kill-choke flow of the kill-choke system (6); and 
a rig manifold (42) being configured to removably position adjacent the riser manifold (41), the rig manifold (42) comprising: a second mechanical connector (see figs. 12-14 and para 0047: guide sleeve) disposed thereon, and a fourth flow coupling (421) disposed in flow communication with the first kill-choke flow line (11) for conducting the first kill-choke flow (refer to para 0060-0065), the first (guide pins) and second (guide sleeves) mechanical connectors configured to mechanically connect together (see fig. 13 and refer to para 0047), the fourth flow coupling (421) configured to mate in a first kill-choke flow connection with the second flow coupling (411) for conducting the first kill-choke flow (refer to para 0064).  
However, Christensen et al. is silent to a managed pressure drilling (MPD) system, a first MPD flow line in communication with the MPD system, a first flow coupling for conducting a first MPD flow of the MPD system, a third flow coupling disposed in flow communication with the first MPD flow line for conducting the first MPD flow, the third flow coupling configured to mate in a first MPD flow connection with the first flow coupling for conducting the first MPD flow. 
Regarding claims 1 and 26, Hannegan et al. teach an apparatus (see embodiment of fig. 2) for connecting rig lines (90, 92) of a managed pressure drilling (MPD) system (94, 112, para 0058-0059) and of a kill-choke system (81, para 0059) on a floating rig (60) to a riser (76), the rig lines including a first MPD flow line (90) in communication with the MPD system (94) and including a first kill-choke flow line (line connecting 81 to 84) in communication with the kill-choke system (81), the riser (76) having an internal passage (internal bore of 76), the apparatus comprising: a first flow coupling (86) for conducting a first MPD flow of the MPD system (94), and a second flow coupling (84) for conducting a first kill-choke flow of the kill-choke system (81). 
However, Hannegan et al. fail to teach a riser manifold disposed on the riser and comprising: a first mechanical connector disposed thereon and a rig manifold being configured to removably position adjacent the riser manifold, the rig manifold comprising: a second mechanical connector disposed thereon, a third flow coupling disposed in flow communication with the first MPD flow line for conducting the first MPD flow, and a fourth flow coupling disposed in flow communication with the first kill-choke flow line for conducting the first kill-choke flow, the first and second mechanical connectors configured to mechanically connect together, the third flow coupling configured to mate in a first MPD flow connection with the first flow coupling for conducting the first MPD flow, the fourth flow coupling configured to mate in a first kill-choke flow connection with the second flow coupling for conducting the first kill-choke flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Regarding claims 24 and 27, applicant argues that the combination of Christensen et al. and Hannegan et al. fail to teach a rig and riser system for managed pressure drilling wherein at least one of the riser and rig manifolds comprising a valve integrated thereon. 
Examiner respectfully disagree. Hannegan et al. teach a riser manifold (72) comprising a valve (86 or 88) integrated with the riser manifold (72, see fig. 2), wherein they system is suitable for use in managed pressure drilling operations (refer to abstract and para 0004) to control/circulate out a kick during the drilling operation (refer to para 0049, 0059, 0067, 0082, and 0105). Therefore, it would have been obvious to modify the system of Christensen et al. to include a valve integrated with the riser, for controlling flow along the rig and/or riser flow lines and to control drilling operation, such as during a kick. 
Regarding claims 24 and 27, applicant argues that Christensen fails to teach flow control couplings to make control connections for a MPD system.
Examiner respectfully disagree. Christensen discloses flow couplings 411 for conducting flow. As seen in figs. 9-14, pipe end of 411 are in fluid communication with kill/choke line 61. Control couplings 422 conduct control as they are arranged for receiving the horizontally directed pipe couplings 411 (refer to para 0064).  Even though a MPD system is not disclosed by Christensen, it would have been obvious to use the flow control couplings of Christensen in a MPD system of Hannegan et al. as explained in the rejection of claims 24 and 27 above. 
Regarding claims 24 and 27, applicant further states that Hannegan et al. does not provide specifics and generally indicates that the valves (26, 86, ...) may be remotely actuatable.
Applicant respectfully disagree. Hannegan et al., in paragraph  0058, teach that valve 86 has a hardware connection with PLC 100. The valve 86 may be remotely actuatable for remote actuation between an open or closed position. Therefore, it would have been obvious to have modified at least one of the riser or rig manifold of Christensen et al., to include a valve integrated with the riser and controllable with the control connection and configured to control flow communication for the flow connection, as taught by Hannegan et al., for controlling flow along the rig and/or riser flow lines (refer to para 0058). 
Applicant further states that “the combination of Christensen and Hannegan would not solve the problem in the manner solved by the apparatus of claim 24.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mating plates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (U.S. 20190195032A1) disclose a system for handing gas in a riser. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
10/10/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672